MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité ” Travail * Progrès

CABINET LYAE

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE 4

Cahier de charges particulier
relatif à la convention d'aménagement et de transformation conclue
entre le Gouvernement de la République du Congo et la société MOKABI
S.A pour la mise en valeur de l'Unité Forestière d'Aménagement Mokabi-
Dzanga, située dans la zone Il (Ibenga-Motaba) du secteur forestier nord.

Article premier L'organigramme général de la société, joint en annexe, se présente
Det de la manière suivante

- Un poste de Directeur Général
Une Direction d'Exploitation

La Direction d exploitation comprend

un service d'exploitation forestière
un Si de transformation de bois
un service administratif el financier
LNnE celiuie d'aménagement

Articie 2 La societe s engage à recruter les diplômés sans emploi en foresterie.

Article 3 Lä Société s engage, à qualifration, cempétence et expérience égales a
ecrit en priomé les travailleurs et les cadres de nationalité congolaise

été age en outre à financer la formation des travailleurs, a travers
nisation des stages au niveau local ou à l'étranger

ce’ effet elle doit faire parvenir chaque année, à la Direction Générale 2e
come Foresuere, le programme de formation

Article 4
a base-ve ©

Societé s engage à poursuivre la construction pour ses travailleurs
prenant

une CR
un économat
une école

un système d'adduction d'eau potable avec des points de distribution

La base-vie en matériaux durable selon les normes d'urbanisme devra être électrifiée
et dotée d'une antenne parabolique

La Socièté s'engage également à construire une case de passage équipée et
meublée pour les agents des eaux et forêts, selon un plan présenté par la Direction
Générale de l'Economie Forestière

Elle s'engage en outre à appuyer les populations à développer les activités agro-
pastorales autour de la base-vie

Article 5 Le montant des investissements se chiffre à FCFA 7.691.310.947, dont
2200.000.000 FCFA d'investissements prévisionnels, définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de
transformation de bois, sur une période de 5 ans, et 5491310947 FCFA
d'investissements déjà réalisés.

Article 6 Le calendrier technique de production et de transformation des grumes se
présente comme suit

| Désigna 2005 | 2006 2007 |

Production Î 145000| 157500] 157.500

grumes Molume-füt Il :
Volume 101.500 110250 | 110.250

commercialisable j :
40 600 33075, 16540

|
—
|

Grumes exportées L __——
\ 60 300 77.175

93710
Grumes entrées usines pee |
18270 23.152 28 113
Productions sciages aie SE Fe =
17.300 21994! 26707
Sciages verts | _
| 3 000

S agissant de la production des grumes, :2 volume commercialisable représente 70:
du volume-füt

Saiages séchés

Apres l'élaboration du plan d'aménagement durable de l'Unité Forestié:
d'Aménagement, des nouvelles prévisions de production seront établies. ainsi qu'un
nouveau calendrier de production

Article 7. La coupe annuelle sera de préférence d'un seul tenant. Toutefois éie
pourrait être répartie en un ou plusieurs tenants dans les zones d'exploitation difficue
tels que les montagnes ou les marécages

Article 8 Les essences prises en compte pour le calcul de la taxe forestière sort
celles indiquées par les textes réglementaires en matière forestière en vigueur.

Article 9 Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 10 La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à l'installation anarchique des

_.
Ë

villages et Campements, plus où moins permanents, dont les habitants sont Souvent
responsables de la dégradation des écosystèmes forestiers tels que les
défrichements anarchiques, le braconnage, les feux de brousse

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et
Campements le long des routes et pistes forestières ne Pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales.

Article 11: Les activités agropastorales seront entreprises autour des bases-vies
des travailleurs, afin de contrôler les défrichements et d'assurer l’utilisation
rationnelle des terres

Ces activités seront réalisées suivant un Plan approuvé par la Direction
Départementale de l'Economie Forestière de la Likouala, qui veillera au Suivi et au
contrôle de celui-ci

Article 12: Conformément aux dispositions de l'article 19 de la convention, la
Société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après au profit
Ses collectivités et des populations locales de l'Administration Forestière

A.- Contribution au développement Socio-économique départemental de la
Likouala

Année 2005

Juillet-septembre

- Ouverture de la route de Dzanga dans la Sous-préfecture d'Enyellé ,
aménagement de la piste d'atterrissage d'Enyellé afin de lui permettre
d'accueillir les porteurs de douze tonnes :

= Construction du terrain de foot ball d'Enyellé ( déforestage et nivellement du
terrain, fourniture des poteaux et fitats de but)

7 ConStruction d'un bureau de postes à Enyellé avec le logement du receveur

Année 2006
3° trimestre

Construction de l'Ecole de Bissambi

Année 2007

"trimestre

= Construction de l'Ecole de Mimpoutou

NB La construction des Ecoles sera réalisée sur la base des, plans établis par la
préfecture de la Likouala

Le coût d'une Ecole est estimé à F CFA 20.500.000
B.- Contribution à l'équipement de l'Administration Forestière
En permanence
- livraison chaque année de 2000 litres de gas-oil aux Directions
Départementales de l'Economie Forestière de la Likouala et de la Cuvette
Ouest soit 1.000 litres par Direction

Année 2005

2° trimestre

- réfection des bâtiments abritant la Direction Départementale de l'Economie

parabolique, un poste téléviseur, un réfrigérateur, avec fraiseur, un salon) et la
Construction de trois (03) placards muraux dens les chambres.

Année 2006
2° trimestre

Construction de la Brigade multi services de Mokabi-SA à hauteur de F CFA
15.000.000, sur la base d'un plan établi par l'administration forestière

Dans le cadre du contrat de transformation industrielle n° S/MEFPRH/DGEF/DF-
SGF du 17 mars 2000. conclu entre le Gouvernement de la République du Congo
et la Société et abrogé par la présente convention, celle-ci a déjà livré le maténel et
réalisé des travaux, dont le détail est présenté en annexe 1

Article 13: Les dispositions du présent cahier de Charges particulier doivent
obligatoirement être exécutées par la société, conformément à l'article 72 de la loi
n° 16-2000 du 20 novembre 2000, portant code forestier.

Fait à Brazzaville, le 30 août 2005

Pour la Société Pour le Gouvernement

Le Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

Philippe JEAN

Annexe : Détail des emplois

DESIGNATION EMPLOIS EMPLOIS À CRÉER

EXISTANTS 2006

Abatteur
Aide Abatteur
Aide Conducteur

Aide
Tronçonneur 4
Chef de Chantier 1

8

Chef d'Equipe

Commis l 4

Concucteur 10
d Cryptogileur 1

Marqueur

Secretaire 1

Tronçonneur 4
Sous - Total 57
_ __ Garage
hauffeur PL 6

Mécano STHIL 1
Mécano VL 1

©

Motor Boy

Tourneu 2

Sous - Total 38
SCIERIE

lestricien 3

ncier 4

5

n

10

>

a
Tneur : 8
1
Tronçonneur _ E)
Sous-Total | a - 36
SERVICES GENERAUX
Aide cuisinier 1
Assistant
Sanitaire
Infirmier L
Jardinier
Ménagère 2
Menuisier 2

Sage Femme ï

Sous - Total Ch
ADMINISTRATION

1

1

Sous - Total 12
TOTAL
GENERAL 214 36

Annexe | : Matériel livré, travaux réalisés au profit de l'Administration
Forestière et des populations locales du Département de la
Likouala, dans le cadre du contrat n° 3/MEFPRH/DGEF/DF-SGF
du 17 mars 2000, entre le Gouvernement congolais et la Société {
MOKABI S.A

A.- Contribution à l'équipement de l'Administration Forestière
-  hvraison à la Direction Générale de l'Economie Forestière de

. un micro-ordinateur avec imprimante et système d'exploitation
WINDOVW 98 et logiciel pack office

. deux (2) micro-ordinateurs portatifs.

+ dix (10) motos tout terrain Yamaha YT 115

+ un (1) groupe électrogène de 150 KVA {livraison et contributior
à l'installation à hauteur de 5 millions F CFA)

+ un (1) rétroprojecteur avec écran

+ deux (2) véhicules Toyota BJ 79

+ un (01) moteur hors bord 25 CV

Contribution à l'équipement de la Direction Générale de l'Economie
Forestière en matériel et équipement technique pour les inventaires ét
l'aménagement des forêts. à hauteur de F CFA 10 millions

contribution à l'achat des uniformes des agents des eaux et forêts. à haute
de F CFA 10 millions

- participation à l'aménagement de quatre (4) bureaux du Ministère chargé zs
Eaux et Forêts à hauteur de F CFA 4 millions

B.- Développement socio-éconc ‘qe du Département de la Likouala

\ - réhabilitation et équipement de la résidence du Préfet du Département de l=
Likouala

contribution à la réhabilitation et à la construction d'une (01) école et d'un 1
dispensarre à Mimpoutou

contribution à la construction de :a boucle de la Lika
construction de trois puits d'eau à Enyellé

à (Boyélé-Dongou

Annexe Il : Investissements déjà réalisés
Exploitation

- 04 Bulldozer Caterpillard D7G
- 02 Bulldozer Caterpillard D7H XR 2
06 Camions Bennes MCD
03 Camions Grumiers
- 02 Camions de personnels
02 Chargeuses Caterpillard 966 E
02 Chargeuses Caterpillard 980 C
01 Débardeur Caterpillard 528
01 Débardeur Caterpillard 545
02 Hangars structure métal
02 Manitou MC 50 CP
01 Niveleuse Caterpillard 120B
01 Niveleuse Caterpillard 140G
- 03 Remorques 10 T
03 Remorques à sciure
01 Remorque Coursons
03 Remorques grumiers
01 Remorque Porte-Char
- 01 TOYOTA HILUX LN166
- 03 TOYOTA HZJ79
01 TOYOTA HZJ80
01 Tracteur MF390
12 Tronçonneuses à

Groupes électrogènes

01 Groupe électrogëne 45 “va
= 01 Groupe électrogène 110 Kva
- 01 Groupe électrogène 250 Kva
01 Groupe électrogène 375 Kva

01 Groupe électragène Caterpillard de 50 Kva 400 V 50 Hz triphasé
01 Groupe électrogène Caterpillard de 150 Kva 400 V 50 Hz triphasé

Scierie — Affütage

01 Affüteusé CANA -S

- 01 Banc de planage
02 Compresseurs Ingensoll
01 Déligneuse Monolame
01 Déligneuse Multilame
03 Ebouteuse Pendulaire
01 Ebouteuse Pneumatique
03 Potons à chaîne 10T

- 01 Rectifieuse VOLLMER

02 Scies CD 10 — 140
01 Scie Mmite W912 — ELEC
01 Scie Mmite W912 — TH
01 Scie reprise — 110
01 Soudeuse VANIETTI
01 Stelliteuse VOLLMER
01 Système Aspiration
01 Dégauchisseuse
01 Raboteuse
01 Scie circulaire menuiserie
01 Scie ruoan menuiserie
10 Ordinateurs complets
01 Communication Satellite
01 Pont Bipoutre de 16 m de portée d'une capacité de 5 tonnes
01 Scie à refendre Dolmar @ de 1 80 m
01 Scie à ruban vertical de @ 1800 avec chariot pneumatique à 3 griftes
aménage hydraulique Marque André
02 Déligneuses à lames mobiles. à commande électro-hydraulique Scoiest
130 et Tayme
01 Déligneuse multilames à tapis pour récupération
01 Scie à ruban dosseuse-Rennepont @ 14000
03 Ebouteuses à lames escamotables pneumatiques
92 Aspirateurs d'extraction de la sciure
01 Compresseur d'air comprimé à 8 barres avec sècheur et réservoir de 2 OC
litres
01 Ensemble de mécanisation complète constitué de

- 01 Deck à grumes

01 plage de reprise

- 03 trains de rouleaux motorisés

- 08 trains de rouleaux libres

- 01 tourne grumes hydrauliques

02 rouleaux r ‘aq sur pneumatiques

01 Ensemble de tuyauteries. gaines, cäbles électriques fer:aite
accessoires des différentes machines prévu pour le montage et l'install
sur le site

02 Groupes d'affütage Wollmer Cana-S/EMS

01 Banc 4 planer et tensionner les lames de scie à ruban jusqu'à 33C mur de
large

01 Machine à stelliter les lames de scie à ruban

01 Affüteuse de lâmes de scie circulaires carbure

01 Rectifieuse de lames de scie circulaires carbure

071 Machine à repastiller les lames de scie circulaires

01 Soudeuse électrique de lames de scie à ruban jusqu'à 330 mm de iarge
01 Ensemble de petit outillage manuel pour salle d'affütage

01 Tour mécanique

01 Fraiseuse à table

01 Scie alternative mécanique

01 Poste à souder à l'arc de 350 V 50 H

01 Poste à souder portatif

01 Ensemble d'outillage mécanique et électrique

01 Fourchette Caterpillard 966 pour manutention de grumes

01 Elévateur Manitou MC 60 pour manutention des colis

Equipement complet de conditionnement des colis et de traitement des bois
Stock de pièces de rechange et consommables de première nécessité

Annexe Ill : Investissements pré:

Unité : 1.000.000 F CFA

onnels

Désignation

2006

2007

2008

2009

2010 |

até | valeur

Qté. valeur

_Qté valeur|_ Qté | valeur

Qté valeur

Scierie

Camp travailleur |

Communications

Compresseur
Evacuation
déchet
Groupe
Electrogéne

| installations

Moulurière

Plateau +
ÉD
|Scie Dédoubleur
1130.

Scie Déligneuse
genre Ogam
Scie Deligneuse
{muliemes

Scie Ebouteuse

Sérhoir 400m3
+ Chaudière

Divers scieries

50

[en

[TOTAL scierie

400

355

50

50

Forêt

Bennes
Bulidozers
[Camp travailleur
Chargeuses

Citerne

Débardeurs

150

Grumiers | 1 60
| Niveleuses

ste Soudure | 10 |

> mobile en

ltorêt 20
TRM 20 20 10
Véhicule Léger _!_ —_ 20 EL
| Total forêt 190 220 180 210| 0
Aménagement |
| forestier et
[certifications 100 50 50 50|
[TOTAL Î |
[GENERAL 690! 625 280 310 100

}

